SEPARATE CONCURRING- OPINION.
FARRINGTON, J. —
I desire to concur in the opinion of Sturgis, J., and to state additional grounds for my concurrence.
It will be noted that the lease was between H. M. Baker and Sarah E. Baker, his wife, known as parties of the first part, and George H. Davis (who assigned to plaintiff) as party of the second part; that throughout the-entire lease it is recited to be made, with the parties of the first part, except that the term “first party” is used in the second paragraph; that the lease containing the agreement of the parties had inserted therein the following provision: “4th. The party of the second part his successors and assigns shall pay to the parties of the first part on Monday of each week as rent or royalty five per cent to H. M. Baker and three per cent to Sarah E. Baker, of the market value of all ores mined or sold during the preceding week,.”
*472I construe this lease to be an undertaking on the part of the second party to pay H. M. Baker fiye per cent weekly for a period of ten years, and in addition, an undertaking and agreement to pay Sarah E. Baker three per cent weekly for a period of ten years.
It will be observed that there is not an agreement on the part of the second party to pay eight per cent to the parties of the first part, and then a direction by H. M. Baker to the lessee to pay three per cent thereof to Sarah E. Baker. It is a straight contract to pay to each of two different persons a certain per cent weekly for a period of ten years. The husband, H. M. Baker, was willing to make the lease on the agreement that he was to receive five per cent, and the wife, Sarah E. Baker, was willing to sign it on the agreement that she was to receive three per cent weekly for a period of ten years from the second party. The consideration moving from her was the relinquishment of her dower right, inchoate or consummate as the case might be, for a period that would not last longer than ten years, and that is exactly what the lessee took when her signature was placed on the lease. As to what that cloud, or encumbrance which attached to her husband’s land during the life of both and which was removed instanter by her signature to the lease, was worth, was a matter entirely between the wife and the lessee. The lessee agreed that it was worth a sum of money equal to three per cent of the market value of all ores mined during the term of the lease, payable weekly, and she agreed to accept it. When she made this contract, she did have an encumbrance that was worth something to the lessee; the contract on her part extinguished a right that might become consummate during the term of the lease and hence was worth a money consideration. This right, inchoate at the time, was an asset belonging to her, not by reason of any gift or act of her husband, but created and existing purely by operation of law; she *473had a right to sell it when she could get anyone to buy it, and when she parted with it by the lease for a money consideration she thereby reduced her inchoate right to a fixed and certain asset which became her individual property and a part of her separate estate —regardless of when the money that would be paid under the contract became due. The contract which she made, binding the lessee to pay her three per cent as royalty for ten years, would pass to her administrator, and, in the absence of debts, to her heirs, as effectually as would a promissory note payable in monthly instalments covering a period of ten years.